UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4271

THEODORE DIZELOS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams Jr., District Judge.
(CR-98-63-AW)

Argued: May 2, 2000

Decided: July 19, 2000

Before WILKINSON, Chief Judge, and WILLIAMS
and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Robert Charles Bonsib, MARCUS & BONSIB, Green-
belt, Maryland, for Appellant. Steven Michael Dettelbach, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee. ON
BRIEF: Lynne A. Battaglia, United States Attorney, Greenbelt,
Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Defendant Theodore Dizelos appeals his convictions and sentence
for owning and operating an automobile "chop-shop," see 18
U.S.C.A. § 2322 (West Supp. 2000), knowingly tampering with or
removing vehicle identification numbers ("VINs"), see 18 U.S.C.A.
§ 511(a)(1) (West 2000), possessing with the intent to sell a vehicle
knowing that the VIN had been removed or altered, see 18 U.S.C.A.
§ 2321 (West Supp. 2000), and conspiracy to commit these crimes,
see 18 U.S.C.A. § 371 (West 2000). We affirm.

I.

The evidence at trial, viewed in the light most favorable to the
Government, see United States v. Burgos, 94 F.3d 849, 854 (4th Cir.
1996) (en banc), revealed the following facts. In early June 1995,
John Smale purchased a 1995 Chevrolet Geo Prism, champagne in
color, to replace his 1995 Chevrolet Geo Prism, green in color, which
had been stolen in April. Noticing that his "new" Prism had character-
istics very similar to his stolen vehicle, including for example a chink
in the windshield, Smale had the vehicle inspected and learned that
he had, in fact, repurchased his own vehicle. The vehicle had been
"replated" with a VIN from a wrecked vehicle sold at auction.

Police officers began an investigation, which led them to Dizelos
and his business, Rockville Autosales T/A Beltsville Motors. A June
21, 1995 search of Dizelos' home and business uncovered stolen
vehicles, vehicle parts from stolen vehicles, numerous loose VINs
which had been removed from stolen cars (including the VIN plate
from Smale's vehicle), anti-theft "clubs," car radios, and various per-
sonal effects from stolen cars, as well as owner's manuals, titles, and
business documents corresponding to recently stolen vehicles. In
Dizelos' home driveway, police recovered three recently stolen vehi-

                    2
cles with the VINs at various stages of removal and, in his garage,
another stolen car with a punched out ignition and screwdriver in the
front seat. During the search of the home, Dizelos' wife drove up in
yet another stolen vehicle.

Armed with this information, police contacted area automobile
dealerships and obtained records for vehicles which Dizelos and his
employees had sold to them during the previous year, obtained title
histories, and began locating the current owners of vehicles that could
be linked to Dizelos' business. Each vehicle with a VIN that had been
switched, altered, or removed was inspected by a law enforcement
officer and, through the use of confidential VINs, was identified by
its true VIN.

In summary, Dizelos was operating a "chop-shop" and "replating"
business. Dizelos' employees removed the VINs from stolen cars
brought to Dizelos and replaced them with those of wrecked vehicles
which Dizelos or his coconspirators bought at area auctions. The
vehicles were then sold to innocent Maryland and Virginia auto deal-
ers, which in turn sold them to innocent purchasers. During their
investigation, police linked over 60 stolen cars to Dizelos and his
business.

Dizelos was subsequently indicted by the grand jury on one count
of owning and operating an automobile chop-shop, see 18 U.S.C.A.
§ 2322, two counts of knowingly tampering with or removing VINs,
see 18 U.S.C.A. § 511(a)(1), one count of possessing with the intent
to sell a vehicle knowing that the VIN had been removed or altered,
see 18 U.S.C.A. § 2321, and one count of conspiracy to commit these
crimes, see 18 U.S.C.A. § 371. Following a jury trial, Dizelos was
convicted on all counts. His ensuing motion for a new trial was
denied, and he was sentenced to a total of 64 months imprisonment,
three years of supervised release, and restitution in the amount of
$978,130.95.

II.

A.

We first address Dizelos' contention that the district court erred in
denying his motion to reopen the testimony or grant a continuance

                     3
and, after conviction, in denying his motion for a new trial to allow
Dizelos to present the statement of an additional witness, Kevin Tong.
We find no error.

During the trial, Dizelos asserted that the chop-shop was being
operated by independent salesmen and others who had rented space
from him and that he had no knowledge of the illegal activity taking
place on his business premises. On Friday, November 6, 1998, the
defense rested its case, leaving only closing arguments and jury
instructions to be completed. Over the weekend, Dizelos claimed that
a man named Kevin Tong contacted him after seeing a televison
report on the trial. Tong told Dizelos that he believed the wrong man
was being prosecuted and agreed to meet with Dizelos' counsel and
a defense investigator that weekend.

On Monday, November 9, Dizelos' counsel moved to reopen the
testimony, not to present Tong's testimony, but rather to present the
testimony of the defense investigator as to what Tong had told him
during their interview. Dizelos' counsel had not served Tong with a
subpoena and Tong was not voluntarily present in court. Additionally,
Dizelos' counsel represented that Tong had advised them that he
would not appear in court even if subpoenaed. Hence, Dizelos sought
to reopen the case to call the investigator to testify as to what Tong
had told them during the weekend interview. Specifically, Dizelos'
counsel represented that Tong had told the investigator that he had
assisted in bringing stolen cars to Dizelos' business, but that he had
never dealt with Dizelos personally and that, instead, a man named
"John" had told him not to come by the shop if he saw the "Greek
guy." J.A. 29, 88. Because Tong had been told not to deal with the
"Greek guy," Tong believed that Dizelos must not have been involved
in the car-stealing and chop-shop scheme. As an alternative to the
investigator's testimony, Dizelos sought a continuance to allow the
parties to attempt to relocate and subpoena Tong. The district court
denied both motions.

Over four months after his conviction, but before Dizelos was sen-
tenced, Dizelos' new counsel filed a motion for a new trial based
upon the same grounds. This time, Tong had been served with a sub-
poena to appear at Dizelos' sentencing hearing, but made good on his
earlier promise not to appear. Instead, Dizelos presented affidavits of

                    4
his prior and current counsel concerning the substance of the testi-
mony that Tong would have allegedly offered. The Government, hav-
ing also located Tong in the interim, submitted two statements of
investigating FBI agents which contradicted those of Dizelos' coun-
sel. According to these statements, Tong had denied any involvement
in stealing cars, did not understand why Dizelos' counsel was trying
to involve him in the matter, and stated that, as far as Tong knew,
Dizelos "was running the show" and was "the boss" at Beltsville
Motors. J.A. 51. The district court denied Dizelos' motion for a new
trial.

1.

We first conclude that the district court did not abuse its discretion
in denying Dizelos' motion for a new trial based upon the proffered
testimony. See United States v. Dorlouis, 107 F.3d 248, 254 (4th Cir.
1997). A motion for a new trial must be made within"7 days after the
verdict or finding of guilty," unless based upon newly discovered evi-
dence, in which case the motion may be made within three years after
final judgment. Fed. R. Crim. P. 33. In determining whether the dis-
trict court abused its discretion in denying a motion for a new trial
based upon newly discovered evidence, we apply the following test:

          (i) is the evidence, in fact, newly discovered; (ii) are facts
          alleged from which the court may infer due diligence on the
          part of the movant; (iii) is the evidence relied upon not
          merely cumulative or impeaching; (iv) is the evidence mate-
          rial to the issues involved; and (v) would the evidence prob-
          ably result in acquittal at a new trial?

United States v. Christy, 3 F.3d 765, 768 (4th Cir. 1993) (quoting
United States v. Chavis, 880 F.2d 788, 793 (4th Cir. 1989)).

Although the identity of Kevin Tong was known prior to the con-
clusion of Dizelos' trial, Dizelos did not file his motion for a new trial
until more than four months after his conviction. Dizelos acknowl-
edges, as he must, that the motion was not filed within the requisite
seven-day time limit, but asserts that the district court nevertheless
erred in denying his motion because it was based upon newly discov-
ered evidence. The district court, however, denied Dizelos' motion for

                     5
a new trial because the request was untimely and was not based upon
"newly discovered" evidence. Additionally, the court found that the
evidence was of questionable admissibility and, even if admitted,
would have made no difference in the outcome of the trial. We agree.

First, we reject Dizelos' assertion that the evidence was "newly dis-
covered" because, although Tong had come forward and Dizelos
knew the general substance of Tong's statement prior to the guilty
verdict, the statement had not been "fully developed" within the seven
days following the guilty verdict. Dizelos' counsel had met with Tong
in person prior to the conviction and, to the extent the information
needed development, Rule 33 allows a defendant to request an exten-
sion of the seven-day deadline in order to develop such evidence. See
Fed. R. Crim. P. 33 ("A motion for a new trial based on any other
grounds may be made only within 7 days after the verdict or finding
of guilty or within such further time as the court may fix during the
7-day period."). Such a request was never made in this case.

Second, the district court, although acknowledging that Tong's
statement could be construed as a statement against his penal interest
under Rule 804(b)(3) of the Federal Rules of Evidence, did not abuse
its discretion in concluding that the proffered testimony lacked suffi-
cient indices of reliability to be admissible under either the penal
interest exception of Rule 804(b)(3) or the residual hearsay exception
of Rule 807. See Fed. R. Evid. 804(b)(3) (providing that "[a] state-
ment tending to expose the declarant to criminal liability and offered
to exculpate the accused is not admissible unless corroborating cir-
cumstances clearly indicate the trustworthiness of the statement"
(emphasis added)); Fed. R. Evid. 807 (providing that under certain
circumstances, a statement not specifically covered by a specific hear-
say exception "but having equivalent circumstantial guarantees of
trustworthiness" may be admitted). As noted by the district court,
Tong refused to come to court to offer the purported exculpatory testi-
mony, despite being under subpoena. The alleged statement to the
defense investigator was vague, speculative, and subject to various
slants, spins, and conflicting inferences. There was evidence that just
prior to the sentencing hearing, Tong had wholly denied making the
alleged statement. And, in addition to the fact that Dizelos was the
sole owner and operator of the business from which the chop-shop
primarily operated, overwhelming evidence had been seized during

                    6
the search, particularly that found at Dizelos' home, which revealed
that Dizelos was not only involved, but was leading the chop-shop
operation.

In the end, Dizelos' proffered "new" testimony was that of a
defense investigator to the effect that Tong told him that he believed,
based upon yet another hearsay statement of one of Dizelos' employ-
ees, that Dizelos was not involved in the chop-shop operation because
Tong had been told not to deal directly with Dizelos. Under the cir-
cumstances, we cannot say that the district court erred in finding that
the evidence was unreliable and that, in any event, admission of the
conflicting hearsay statements would not have resulted in an acquittal
at a new trial.

2.

For similar reasons, we reject Dizelos' appeal of the district court's
denial of his motion to either reopen the case to permit him to present
additional testimony or to continue the case to allow the parties an
opportunity to find Tong. The denial of a motion to reopen a case is
a decision which also rests within the district court's sound discretion.
See United States v. Abbas, 74 F.3d 506, 510 (4th Cir. 1996). In deter-
mining whether this discretion has been abused,"we examine (1)
whether [the defendant] provided a reasonable explanation for failing
to present the evidence in [his] case-in-chief; (2) whether the evidence
was relevant, admissible, or helpful to the jury; and (3) whether
reopening the case would have infused the evidence with distorted
importance, prejudiced the opposing party's case, or precluded the
opposing party from meeting the evidence." Id. at 511. We review the
district court's denial of Dizelos' motion for a continuance for an
abuse of discretion as well. See United States v. Speed, 53 F.3d 643,
644 (4th Cir. 1995).

The district judge denied Dizelos' motion to reopen his case or for
a continuance, made just prior to closing arguments. Noting that the
investigator's proffered testimony would consist of the hearsay state-
ments of Tong, and of an additional person to Tong concerning
Dizelos' involvement, the district court concluded that the testimony
was vague, speculative, of questionable probative value, and wholly
uncorroborated. The district court also found no reason for a continu-

                    7
ance of the case to allow the parties to find Tong. Tong had refused
to come forward voluntarily and had told defense counsel that he
would refuse to obey a subpoena. Additionally, defense counsel indi-
cated that Tong would likely invoke his Fifth Amendment right not
to incriminate himself and, therefore, refuse to testify even if he did
appear. And, of course, reopening the case to present the investiga-
tor's statement "would have infused the evidence with distorted
importance, prejudiced the [Government's] case, [and] precluded the
[Government] from meeting the evidence." Abbas, 74 F.3d at 511.
Accordingly, we conclude that the district court did not abuse its dis-
cretion in denying Dizelos' motion to reopen the testimony or, in the
alternative, for a continuance.

B.

Dizelos next contends that the Government's thirty-two month
delay between the June 1995 search of his home and business and his
February 1998 indictment violated his due process rights under the
Fifth Amendment. See United States v. Marion, 404 U.S. 307 (1971);
United States v. Lovasco, 431 U.S. 783 (1977). To determine whether
a preindictment delay violates a defendant's due process rights, we
examine (1) whether the defendant has demonstrated actual prejudice
from the delay, and (2) if so, whether the government's reasons for
the delay justify the prejudice to the defendant. See United States v.
Automated Med. Lab., Inc., 770 F.2d 399, 403-04 (4th Cir. 1985).
"The basic inquiry then becomes whether the [g]overnment's action
in prosecuting after substantial delay violates`fundamental concep-
tions of justice' or `the community's sense of fair play and decency.'"
Id. at 404 (quoting Lovasco, 431 U.S. at 790). Thus, for example, due
process "would require dismissal of the indictment if it were shown
at trial that the pre-indictment delay . . . caused substantial prejudice
to [defendant's] right to a fair trial and that the delay was an inten-
tional device to gain tactical advantage over the accused." Marion,
404 U.S. at 324. We will not reverse a district court's denial of a
motion to dismiss for preindictment delay unless its findings are
clearly erroneous. See United States v. Burns , 990 F.2d 1426, 1435
(4th Cir. 1993).

Dizelos admits that there is no evidence of intentional delay on the
part of the Government to gain a tactical advantage. Rather, he asserts

                     8
that the Government's reasons for the delay do not justify the preju-
dice he has allegedly suffered. Specifically, Dizelos complains
because law enforcement officials, after inspecting and photographing
the stolen vehicles, released the vehicles back to the rightful owners
rendering it difficult, if not impossible, for Dizelos to inspect the
vehicles.

First, the district court's finding that Dizelos had failed to demon-
strate actual prejudice is not clearly erroneous. Dizelos' burden, to
"show . . . actual substantial prejudice," Jones v. Angelone, 94 F.3d
900, 905 (4th Cir. 1996), was a heavy one. Although he did not have
access to the replated vehicles in this case, the unavailability was not
the result of the delay in the indictment. Once the stolen vehicles were
identified and photographed by the law enforcement officers, they
were returned to their rightful owners as soon as possible. Dizelos
essentially conceded to the district court that he could not identify
what, if anything, he could have discovered had he had the opportu-
nity to inspect the vehicles, offering little more than a speculative
assertion that he may have discovered that they had not been replated
at all. However, such "potential prejudice and the passage of time" are
not sufficient to establish a due process claim based upon pre-
indictment delay, Marion, 404 U.S. at 323; see also Jones, 94 F.3d
at 906, nor is an asserted general deficiency in developing a potential
defense, see Automated, 770 F.2d at 403. Accordingly, we conclude
that the district court did not err in deciding that Dizelos' showing
was insufficient to meet the heavy burden of demonstrating actual,
substantial prejudice from preindictment delay.

Second, after the search warrants were executed, law enforcement
officers proceeded to link the myriad stolen cars, car parts, and per-
sonal property to their rightful owners, and to contact area dealerships
which had purchased the chop-shop vehicles. Title histories and other
documentary evidence required exploration and time was needed to
inspect the vehicles and to interview the witnesses. Further complicat-
ing matters was the fact that, in addition to there being three separate
prosecutors involved in handling the case, Dizelos was represented by
four separate defense attorneys at various times during the investiga-
tory process who were engaged in preindictment discussions with the
Government. And, these discussions, of course, included efforts on
the part of Dizelos' counsel to persuade the Government to delay or

                    9
forgo indictment altogether. Accordingly, the district court also did
not err in concluding that the delay, although lengthy, was not an
unreasonable or unjustified one due to the complexity of the case, the
extensive nature of the investigation, the number of counsel involved,
and the ongoing negotiations regarding pleas and whether an indict-
ment would be necessary. See Lovasco, 431 U.S. at 796 (holding that
prosecution of a defendant after a good-faith continuing investigation
"does not deprive [defendant] of due process, even if his defense
might have been somewhat prejudiced by the lapse of time").

C.

Dizelos next asserts that the district court erred in failing to instruct
the jury that willfulness is an essential element of a violation of 18
U.S.C.A. § 511(a)(1), and one required by the due process clause of
the Fifth Amendment. We review the district court's refusal to give
a requested jury instruction for an abuse of discretion. See United
States v. Romer, 148 F.3d 359, 367 (4th Cir. 1998), cert. denied, 525
U.S. 1141 (1999).

Section 511(a)(1) makes it unlawful for a person to knowingly
remove or alter VIN plates:

          (a) A person who --

          (1) knowingly removes, obliterates, tampers
          with, or alters an identification number for a motor
          vehicle or motor vehicle part . . . .

          ....

          shall be fined under this title, imprisoned not more
          than 5 years, or both.

18 U.S.C.A. § 511(a)(1). Dizelos requested that the jury also be
instructed that, in order to convict, it must find that Dizelos acted
"with knowledge that [his] conduct [was] unlawful and with intent to
do something the law forbids. That is to say, with a bad purpose to
disobey or disregard the law." J.A. 107. The district court refused.

                     10
In United States v. Chorman, 910 F.2d 102 (4th Cir. 1990), this
court specifically recognized that, while § 511(a)(1) requires that a
person "knowingly" remove, obliterate, tamper with or alter the VIN
to be convicted, "`[k]nowingly' in this context means only `knowing
action' by the defendant." Id. at 110 (citing United States v. Enochs,
857 F.2d 491, 492 (8th Cir. 1998) (holding that"section 511(a) does
not require that the defendant act with specific intent" to violate the
law)); see also United States v. Wilson, 133 F.3d 251, 262 (4th Cir.
1997) (en banc) (holding that the Clean Water Act's"knowing" mens
rea requires only that the defendant know the facts that make his con-
duct illegal, not that he know that his conduct was illegal). The dis-
trict court properly instructed the jury as to § 511(a)'s "knowing"
requirement and, accordingly, did not err in refusing Dizelos' request
that the jury be provided with the proposed additional instruction that
it must find that Dizelos acted with specific intent or a purpose to dis-
obey the law.

III.

We turn now to Dizelos' challenges to his sentence. Specifically,
Dizelos asserts that the district court erred in calculating the loss
attributable to him under the sentencing guidelines, see U.S. Sentenc-
ing Guidelines ("U.S.S.G.") Manual § 2F1.1 (1998), and in finding
that he was an "organizer or leader" of an"otherwise extensive" crim-
inal activity, see U.S.S.G. § 3B1.1(a). We address these contentions
in turn.

A.

Dizelos' first challenge to his sentence centers on his assertion that
the trial court erred in imposing an eleven-level increase in his base
offense level pursuant to U.S.S.G. § 2F1.1. Section 2F1.1(b)(1)(L)
provides for an eleven-level increase in the base offense level of six
for offenses involving fraud or deceit if the loss exceeds $800,000.
Generally, valuation of loss in the case of theft is determined by the
fair market "value of the money, property, or services unlawfully
taken." U.S.S.G. §§ 2F1.1, comment. (n.8),§ 2B1.1, comment. (n.2).
In calculating the loss figure for purposes of sentencing under
§ 2F1.1, however, "the loss need not be determined with precision."
U.S.S.G. § 2F1.1, comment. (n.9). Rather,"[t]he court need only

                     11
make a reasonable estimate of the loss, given the available informa-
tion." Id. We review a district court's finding as to the amount of loss
attributable to criminal conduct for clear error. See United States v.
Parsons, 109 F.3d 1002, 1004 (4th Cir. 1997).

In this case, the district court valued the loss attributable to
Dizelos' conduct at $978,130.93, based upon a detailed report of loss
compiled in connection with Dizelos' presentence report. Specifi-
cally, Dizelos was held accountable for two categories of losses. The
first consisted of the loss to the owners of the stolen vehicles (approx-
imately $28,599) and to the insurance companies for payments made
to the owners (approximately $823,796). The second category of
losses consisted of the amounts paid by the purchasers of replated
vehicles from Dizelos' business ($603,898.24), minus the salvage
amounts recovered when the vehicles were sold at auction
($478,163.17). Finding that the loss calculations were "very detailed,
clearly supported, very precise," the district court adopted the presen-
tence report calculations. J.A. 223. Dizelos, however, claimed error
in the calculation on a number of grounds, the end result of which,
he contends, would place the total loss at less than $120,000 and, con-
sequently, the offense level increase at six instead of eleven. See
U.S.S.G. § 2F1.1(b)(1)(G).

With regard to the first category of loss, Dizelos asserts that he
should not be held accountable for the $823,796 paid by the insurance
companies to the victims of the initial automobile thefts because,
while the evidence supported a finding that Dizelos obtained stolen
vehicles, there was insufficient, reliable evidence to directly connect
Dizelos to the actual thefts of the vehicles. Alternatively, Dizelos
asserts that he was improperly held responsible for five of these stolen
vehicles, valued at $50,000, because only parts from the vehicles
were recovered and that the amounts paid to insurance companies
improperly included other incidental losses associated with the thefts,
such as storage charges, towing fees, and personal property.

With regard to the second category of loss, Dizelos complains that
he was given an insufficient "credit" for the resale of the vehicles sold
at auction because the amount recovered was less than fair market
value. In other words, Dizelos claims that he was entitled to an unde-
termined larger credit against the loss figure measured by the amount

                     12
that the dealerships paid for the replated vehicles because, by selling
at an auto auction instead of at retail, the dealerships recouped less
than they could have for the replated vehicles. And finally, Dizelos
asserts that the loss figure improperly included $40,000 in sales taxes
incurred by customers who purchased the replated vehicles because
the consumers could have obtained a refund.

Having considered the totality of the evidence presented, as well as
the detailed loss figures ascertained for Dizelos' presentence report,
we cannot say that the district court clearly erred in valuing the loss
attributable to Dizelos for his chop-shop activities, particularly given
§ 2F1.1's provision that "the loss need not be determined with preci-
sion," but rather need only be a "reasonable estimate of the loss, given
the available information." U.S.S.G. § 2F1.1, comment. (n.9). As
noted by the district court, the conspiracy for which Dizelos was con-
victed involved an elaborate scheme that lasted for at least several
months, and which involved sixty-seven known stolen vehicles. With
regard to Dizelos' specific challenges, we, like the district court, find
no merit to Dizelos' invitation to separate the act of vehicle theft from
the conspiracy for which he was convicted. The indictment specifi-
cally charged that, in operating the chop-shop, Dizelos and his co-
conspirators obtained stolen cars for the purpose of replating them
with VIN numbers from salvage vehicles obtained at low prices.
Indeed, the lifeline of the conspiracy was the stolen vehicles. And, we
also reject Dizelos' contention that his possession of mere "parts"
from a stolen vehicle should be insufficient to hold him accountable
for the loss associated with the stolen vehicle itself. After all, Dizelos
was convicted of a conspiracy to use stolen and salvage vehicles to
operate a chop-shop and, given the other evidence presented, we can
hardly conceive of a more reasonable inference than that the stolen
car, to which the parts belonged, passed through Dizelos' chop-shop
on the way to a dealership.

Finally, we are likewise unconvinced that the district court commit-
ted clear error in attributing $125,000 in dealer losses to Dizelos,
which were associated with the second stage of Dizelos' conspiracy.
And, because the remaining losses would exceed $800,000 in any
event, the eleven-level enhancement was properly applied and
Dizelos is not entitled to a reduction in his total offense level. See
U.S.S.G. § 2F1.1.

                     13
B.

Dizelos' final challenge is to the district court's imposition of a
four-level enhancement, pursuant to U.S.S.G. § 3B1.1(a), for his par-
ticipation as an "organizer or leader" of an"otherwise extensive"
criminal activity. U.S.S.G. § 3B1.1(a). We review the district court's
determination for clear error. See United States v. Perkins, 108 F.3d
512, 518 (4th Cir. 1997).

Section 3B1.1(a) of the Sentencing Guidelines provides for a four-
level enhancement, based upon a defendant's aggravating role in the
offense, "[i]f the defendant was an organizer or leader of a criminal
activity that involved five or more participants or was otherwise
extensive." Dizelos, whom the trial court determined fit this descrip-
tion, challenges the enhancement because it was supported in part by
the testimony of a law enforcement officer who testified as to the
results of the interviews of two of Dizelos' coconspirators, both of
whom had entered into cooperation agreements with the Government.

We find no error in the district court's application of a four-level
enhancement for Dizelos' role in the offense. When making sentenc-
ing determinations, the district court may consider any reliable and
relevant information, including hearsay. See United States v. Jones,
31 F.3d 1304, 1316 (4th Cir. 1994); United States v. Bowman, 926
F.2d 380, 381 (4th Cir. 1991). Furthermore, the district court did not
rely solely upon the challenged statements. Rather, the court was also
presented with voluminous evidence which corroborated the state-
ments and which more than supported a finding that Dizelos was a
leader and organizer of the criminal activity.

IV.

For the foregoing reasons, we affirm the convictions and sentences
imposed upon Theodore Dizelos.

AFFIRMED

                    14